UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1841


TIGRESS SYDNEY ACUTE MCDANIEL, as lawful guardian ad litem of Minor
Child A.M.,

                    Plaintiff - Appellant,

             v.

VTT MANAGEMENT INC.; VTT CHARLOTTE LLC; DEBBIE HICKS;
CHRISTOPHER LOEBSACK; LATONYA CAMERON; BRITTANY BANKS;
VICTOR JIMENEZ; MECKLENBURG COUNTY CODE ENFORCEMENT;
MARTA CARSON, in her individual and official capacity; BECKY T. TIN, in her
individual and official capacity; DONNIE HOOVER, in his individual and official
capacity; ELIZABETH THORTON TROSCH, in her individual and official
capacity; JOHN AND JANE DOES 1-30,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00826-RJC-DSC)


Submitted: December 28, 2017                                  Decided: January 5, 2018


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tigress Sydney McDaniel, Appellant Pro Se. James Daniel McAlister, MCANGUS,
GOUDELOCK & COURIE, LLC, Charlotte, North Carolina; Daniel Edward Peterson,
CITY ATTORNEY’S OFFICE, Charlotte, North Carolina; Kathryn Hicks Shields,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tigress Sydney Acute McDaniel seeks to appeal the district court’s order adopting

the magistrate judge’s memorandum and recommendation and granting some, but not all,

Defendants’ motions to dismiss. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order McDaniel seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we grant Appellees’

motion to dismiss and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3